Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I, claims 1-10, and Species A:carburization as in claim 2 and Species B: mechanical release as in claim 7 in the reply filed on November 15, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 3-6 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 15, 2022.
Claims 3-4 are directed to non-elected species of Species A, claims 5-6 are directed to non-elected species of Species B, and claims 11-20 are directed to non elected Invention II.

Therefore, after the election, claims 3-6 and 11-20 are withdrawn, and claims 1-2 and 7-10 are pending for examination, as filed June 10, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has “tuning a material surface condition . . .” and “selecting an impact velocity for deposition . . .” but then refers to simply “depositing the cold spray material on the substrate to form a deposit”, but does not clarify that the substrate used for the deposit has been tuned and the depositing at the selected impact velocity.  For the purpose of examination, it is understood that the substrate used for the deposit has been tuned and the depositing at the selected impact velocity, but applicant should clarify what is intended, without adding new matter.
Claim 1, further has tuning “to a level proportionate with deposition conditions of the cold spray material for adhesion”, however, this is unclear as to what proportionate means – does it mean to allow adhesion?  Something else?  For the purpose of examination, it is understood that the substrate allows adhesion at the deposition conditions used, but applicant should clarify what is intended, without adding new matter.
Claim 2, line 1, is “increasing the material surface condition” supposed to be the “tuning a material surface condition” as in claim 1 or not?  For the purpose of examination, this is understood to be the case, but applicant should clarify what is intended, without adding new matter.
Claim 8, lines 1-2, “selected to lower an adhesion strength” is unclear as to what the lowering is in relation to.  For the purpose of examination, it is understood that the impact velocity is such to allow adhesion and removal, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure the defects of the claim from which they depend and are therefore also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calla et al (US 2011/0078896).
Claim 1: Calla teaches a method of controlling cold spray deposition adhesion for induced release of a deposit from a substrate (mandrel) (note 0012, 0019-0020, 0027-0029, figure 2).  The method includes tuning a material surface condition of a substrate used to support a build of a cold spray material to a level proportionate with deposition conditions of the cold spray material for adhesion to the substrate (allows adhesion and removal) (note 0028, surface adjusted with release agent, 0020-0022).  An impact velocity is selected for deposition of the cold spray material to be greater than a critical velocity for adhesion of the cold spray material to the substrate (note 0020).  The cold spray material is deposited on the substrate to form a deposit (note figure 2, oo15).  The deposit is released from the substrate without permanently damaging the substrate to allow for reuse of the substrate for a subsequent cold spray deposition process (note 0028, with the reusable substrate mandrel, which would not be permanently damaged or mandrel could not be used to provide the desirable shaping, note 0028, 0038).
Claim 8: Calla teaches providing a controlled impact velocity (note 0020-0021, and also notes parameters can use low velocity impact for low adhesion, note 0029).
Claim 9: Calla teaches a material release layer can be provided on the substrate (0028).
Claim 10: Calla would indicate that as well a lower layer/portion can be provided with low impact velocity near the mandrel surface (so a lower layer at these conditions that can be considered a release layer), where since simply parameters are adjusted, the same coating material understood to occur (0029).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 8-10 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Calla et al (US 2011/0078896) in view of Shim et al (US 2014/0272166).
Claims 1, 2: Calla teaches a method of controlling cold spray deposition adhesion for induced release of a deposit from a substrate (mandrel) (note 0012, 0019-0020, 0027-0029, figure 2).  The method includes providing a substrate (mandrel) with a surface on which to support a build of a cold spray material that allows adhesion and removal(note 0020-0022, 0027-0029).  An impact velocity is selected for deposition of the cold spray material to be greater than a critical velocity for adhesion of the cold spray material to the substrate (note 0020).  The cold spray material is deposited on the substrate to form a deposit (note figure 2, oo15).  The deposit is released from the substrate without permanently damaging the substrate to allow for reuse of the substrate for a subsequent cold spray deposition process (note 0028, with the reusable substrate mandrel, which would not be permanently damaged or mandrel could not be used to provide the desirable shaping, note 0028, 0038, or at the least this would be suggested to allow for the desirable shaping from the mandrel).
As to tuning a material surface condition of the substrate used to support the build of a coating spray material to a level proportionate with deposition conditions of the cold spray material for adhesion to the substrate by carburization of the substrate (note claims 1, 2), Calla would want the cold spray to adhere to the substrate to allow build of the cold spray material and also removal of the deposit as discussed above.  Furthermore, Calla would indicate material of the mandrel can be selected, describing aluminum or reusable mandrels, for example (note 0027-0028). 
Shim describes how coating material can be applied to an airfoil blade, for example, where the coating material can be applied by cold spraying (note 0007, 0009), and where it is described that the surface of the substrate (airfoil) can be carburized, for example, before the coating, to improve corrosion and erosion resistance (note 0030, 0031, claims 9, 11).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Calla to carburize the surface of the substrate/mandrel before the cold spray material is applied as suggested by Shim to provide a more corrosion and erosion resistant substrate, since Calla provides cold spraying on a substrate/mandrel surface that can be various materials and is desirably reusable, to control conditions to apply the coating to adhere (note 0019-0022, for example), and Shim indicates how a substrate to be cold sprayed can also be carburized to improve corrosion and erosion resistance, and by providing this on the mandrel substrate that is reused, the mandrel substrate would therefore have desirable corrosion and erosion resistance to help protect over the conditions exposed to over time (such as erosion wear from application and removal, etc.).  Since carburization is provided, it is understood that this also provides tuning a material surface condition of the substrate used to support a build of cold spray material to a level proportionate with deposition conditions of the cold spray material for adhesion to the substrate (along with the controlled conditions of application of Calla), since claim 2 indicates that this carburization would provide such conditions (and increase the material surface condition to the extent claimed).
Claim 8: Calla teaches providing a controlled impact velocity (note 0020-0021, and also notes parameters can use low velocity impact for low adhesion, note 0029).
Claim 9: Calla teaches a material release layer can be provided on the substrate (0028).
Claim 10: Calla would indicate that as well a lower layer/portion can be provided with low impact velocity near the mandrel surface (so a lower layer at these conditions that can be considered a release layer), where since simply parameters are adjusted, the same coating material understood to occur (0029).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Calla as applied to claims 1 and 8-10 above OR Calla in view of Shim as applied to claims 1, 2 and 8-10 above, and further in view of Trexler et al (US 8584732).
Claim 7: As to specifically releasing the deposit from the substrate using a mechanical release mechanism, Calla indicates removing the deposit from the substrate/mandrel that allows for reuse (note 0028), but does not specifically teach the mechanical mechanism for removal.
However, Trexler describes how cold spraying can be provided on a substrate/mold surface/mandrel to provide a build up of a coating deposit, and then the deposit removed from the substrate/mold surface/mandrel without destruction of the substrate, allowing reuse of the mold (column 3, lines 25-45, column 4, lines 5-10), where the removal can be mechanically removed, using a conventional mechanism to apply mechanical force to remove the deposit, such as by pressing (note column 4, lines 35-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Calla OR Calla in view of Shim to provide removal of the deposit by a mechanical release mechanism, such as by pressing as suggested by Trexler with an expectation of providing a predictably acceptable removal, since Calla would want to remove the deposit, and Trexler teaches that cold spray deposit provided onto a substrate/mold surface/mandrel can be removed by a mechanical release mechanism such as pressing without destruction of the mold surface.

 Roberge et al (US 2018/0179637) notes cold spraying on a surface and removing the cold spray deposit using a mechanical mechanism, such as a crowbar (note 0055, 0061).  Killackey et al (US 4897151) also notes how mechanical removal mechanism can be used to remove a coating from a mandrel surface (note column 6, lines 45-60).  Rokutanda et al (US 5916383) describes a process using carburization/nitriding along with shot peening as part of making a mold surface harder to protect from stresses and wear at the outermost surface (note abstract, column 2, lines 40-68, column 4, lines 20-30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/            Primary Examiner, Art Unit 1718